Citation Nr: 9927279	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-14 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1950 to May 1954.

In 1981, the veteran commenced a claim alleging entitlement 
to service connection for hearing loss.  In a May 1981 
decision, the Regional Office (RO) of the Department of 
Veterans Affairs (VA), in Roanoke, Virginia, denied the claim 
on the basis that the evidence did not establish entitlement 
to service connection for the condition.  Notice of the RO's 
denial and information concerning the veteran's appellate 
rights were addressed in a letter dated in May 1981.  
Appellate action was not initiated, and as a result, the 
decision became final.  In 1987, the veteran applied to 
reopen his claim.  In December 1987, the RO refused to reopen 
the claim, and notified the veteran of that decision by 
letter.  

In 1997, the veteran applied to reopen his claim of service 
connection for hearing loss and initiated a claim of service 
connection for tinnitus.  These matters are now before the 
Board of Veterans' Appeals (Board) from the March 1997 RO 
decision which denied the claim of service connection for 
tinnitus and found that new and material evidence had not 
been submitted to warrant reopening the claim of service 
connection for hearing loss.  A notice of disagreement was 
submitted in March 1997.  In April 1997, a statement of the 
case was issued and the veteran submitted his substantive 
appeal.  Initially, the veteran requested a personal hearing, 
but later withdrew the request.  


FINDINGS OF FACT

1.  In an unappealed decision of December 1987, the RO 
refused to reopen the claim of entitlement to service 
connection for hearing loss. 

2.  The evidence reviewed and submitted since the RO refused 
to reopen the claim in December 1987 is cumulative and 
redundant, and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 

3.  There is no competent (medical) evidence which 
establishes a nexus between noise exposure during service and 
the veteran's tinnitus. 


CONCLUSIONS OF LAW

1.  The RO's denial of the claim of entitlement to service 
connection for hearing loss is final; evidence submitted 
since that denial is not new and material, and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1103 (1998).

2.  The veteran has not submitted a well-grounded claim for 
service connection for tinnitus.  38 U.S.C.A. § 5107(a) (West 
1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether New and Material Evidence Has Been Submitted to 
Warrant Reopening the Claim of Service Connection for Hearing 
Loss

The veteran's May 1950 entrance examination report shows that 
his hearing was 15/15 on whispered voice, and the medical 
history report is negative with regard to hearing loss.  An 
evaluation conducted in October 1953 and the separation 
examination report of May 1954, show that the veteran's 
hearing was 15/15 on whispered and spoken voice, and there 
was a negative medical history with regard to hearing loss.  

The veteran's service records show that he was a mechanic 
with the 331st Fighter Interceptor Squadron.

VA records show that the veteran's hearing was evaluated in 
1981.  X-rays of the skull taken in January 1981 revealed no 
evidence of acute fracture, and abnormal bone destruction was 
not seen.  Sella was not remarkable, and abnormal 
intracranial calcification was seen.  In February 1981, the 
examiner reported the history of noise exposure during 
service from airplane engines, and noted the veteran's 
complaints of ringing in the ears, decreased hearing and 
light-headedness.  The examiner observed that both ears were 
clear, and that the tympanic membranes had good landmarks.  A 
small amount of cerumen was removed on the left, and the nose 
and throat were unremarkable.  The examiner determined that 
it was probably acoustic trauma.  X-rays of the skull were 
taken.  The x-rays revealed that the air cells of the 
mastoids were intact, and petrous bone appeared to be intact 
bilaterally.  

In March 1981, it was noted that exposure to noise occurred 
when the veteran was around loud jet fighters during service, 
while hunting, and while operating heavy operating equipment 
for one year.  He had been experiencing bilateral tinnitus 
for the past three to four years, and episodes of vertigo 
with nausea for seven to eight years.  He notices that loud 
noises cause these episodes.  He has also noticed problems 
with his vision.  The examiner assessed that the veteran's 
hearing was borderline normal for the low and midfrequencies 
bilaterally.  There was moderate bilateral sensorineural 
hearing loss for the higher frequencies.  Speech 
discrimination ability was good in an ideal listening 
situation.  SISI and Tone Decay Test were negative.  Reflexes 
were elicited at slightly reduced sensation levels.  No 
reflux decay was found.  Tympanograms were essentially normal 
except for hypermobility.  

In May 1981, the RO denied the veteran's claim of entitlement 
to service connection for hearing loss on the basis that the 
evidence did not establish entitlement to service connection 
for the condition.  

In September 1981, VA received a statement from Dr. Doo Yung 
Kwun.  In that report, Dr. Kwun reported that the veteran was 
suffering from hearing loss.  When the veteran underwent a VA 
examination in October 1981, it was noted that there was 
moderate hearing loss bilaterally.  

In a February 1984 letter, Dr. J. P. Sutherland reported that 
the veteran had a moderate loss of hearing, and noted that 
his both of his eardrums were scarred.  The veteran had been 
acquainted with Dr. Sutherland for many years.  It was 
reported that the veteran worked for Amar for eighteen years, 
land field for eight years, and as a mechanic in service for 
four years.  

VA records from September 1987 reflect the veteran's 
complaints of hearing loss, as well as his opinion that the 
condition is service-connected due to noise exposure during 
service.  In October 1987, VA received additional treatment 
records from 1981.  An assessment made in October 1981 
indicates that there was no change since the last evaluation 
conducted that March.  Notes from a visit in April 1981 
indicate that an audiogram showed high tone loss, and that 
the veteran had been exposed to noise.  The stenver views 
were essentially negative.  At that time, his main complaint 
was tinnitus.  

In December 1987, the RO refused to reopen the veteran's 
claim of service connection for hearing loss.  

In the absence of appellate action, the decisions of May 1981 
and December 1987 became final.  Decisions of the RO are 
final under 38 U.S.C.A. § 7105 (West 1991); however, the VA 
must reopen the claim and review the former disposition of 
the case where new and material evidence is submitted with 
regard to that previously disallowed claim.  38 U.S.C.A. 
§ 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the RO's refusal to reopen the claim in December 1987.  In 
this case, the evidence submitted consists of another 
statement from Dr. Kwun, lay statements, and VA treatment 
records from 1998. 

In support of his claim, the veteran's brother, as well as 
individuals acquainted with the veteran since the 1950s, 
submitted statements regarding the veteran's hearing.  Those 
individuals attested that they noticed that the veteran's 
hearing had deteriorated since his separation from service.  
The record also includes a statement from an individual who 
served with the veteran from June to October 1950.  He 
recalled that he was assigned to woodworking and that the 
veteran was sent to the flight line when they arrived in 
Japan.  Copies of photographs from service were also 
submitted.  

In an undated statement, Dr. Kwun reported that the veteran 
had been disabled for 12 years and that he was suffering from 
asthma, hearing loss, angina and nerves.  His hearing was 30 
percent for the right ear, and 35 percent for the left ear.  
VA records show that in September 1998, the cerumen of the 
ears was impacted. 

The Board finds that the evidence submitted is not new and 
material.  The service records clearly outline the veteran's 
assignment, which does indicate exposure to noise.  
Therefore, the additional information submitted regarding the 
veteran's service is not new and material since the evidence 
of record has established the nature of his assignment during 
service when the claim was denied.  The medical evidence of 
record when the RO refused to reopen the claim in 1987, 
reflects reports of hearing loss as well as a reported 
history of noise exposure during service that the veteran has 
related to the findings of hearing loss.  Similar to the 
evidence previously considered, it lacks a clear opinion from 
a medical professional connecting the noise exposure during 
service to the findings of hearing loss.  Overall, the 
evidence submitted since the RO refused to reopen the claim 
in 1987 is cumulative and redundant, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

As outlined above, it is the determination of the Board that 
the evidence presented by the appellant with regard to his 
claim of entitlement to service connection for hearing loss 
is not new and material, thus the claim is not reopened. 

Entitlement to Service Connection for Tinnitus

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
tinnitus.  There must be more than a mere allegation; a 
claimant must submit evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990), Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  If he has not, his 
appeal must fail and there is no duty to assist him in the 
development of facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes the veteran's 
service and post-service medical records. 

The veteran's service medical records are negative with 
regard to findings or reports of tinnitus.  The first 
documented findings and complaints of tinnitus appear in the 
veteran's VA treatment records of 1981.  In February 1981, 
the examiner reported the history of noise exposure during 
service from airplane engines, and noted the veteran's 
complaints of ringing in the ears, decreased hearing and 
light-headedness.  The examiner determined that it was 
probably acoustic trauma.  In March 1981, it was noted that 
exposure to noise occurred when the veteran was around loud 
jet fighters during service, while hunting, and while 
operating heavy operating equipment for one year.  He had 
been experiencing bilateral tinnitus for the past three to 
four years, and episodes of vertigo with nausea for seven to 
eight years.  He notices that loud noises cause these 
episodes.  His complaints of tinnitus were also noted during 
a visit that April. 

In this case, the medical evidence of record clearly shows 
that the veteran has been treated for complaints of tinnitus.  
Therefore, the first requirement for a well-grounded claim 
has been met.  The Board also finds that the veteran's report 
of noise exposure during service is sufficient to show that 
such exposure occurred.  Normally, where the issue is factual 
in nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including the veteran's 
solitary testimony may constitute sufficient evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  However, in this 
case, the evidence lacks a medical opinion demonstrating a 
nexus between the noise exposure during service and the post-
service complaints of tinnitus.  

The Court has held that where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The assertions of a 
lay party on matters of medical causation of a disease or 
disability are not sufficient to make a claim well grounded.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Therefore, the 
veteran's assertions that his tinnitus was caused by the 
noise exposure during service do not constitute competent 
medical evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

It can be argued that the examiner's reference to acoustic 
trauma in the February 1981 treatment record provides the 
requisite nexus to service.  However, a review of all of the 
medical history reported during that time period in 1981 
shows that the veteran was exposed to noise in the years 
after his separation from service.  Also, he gave a history 
of the condition dating back approximately three to four 
years, which would have been over 20 years after his 
separation from service.  Therefore, the requisite nexus 
between the noise exposure during service and the current 
findings of tinnitus has not been established given the 
chronological view of the medical evidence of record, and he 
lack of medical opinions regarding such a connection. 

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded, and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

There is no prejudice to the appellant in denying the claim 
as not well-grounded even though the RO decision was on the 
merits, because the "quality of evidence he would need to 
well ground his claim or to reopen it would seem to 
be...nearly the same..."  Edenfield v. Brown, 8 Vet. App. 
384 (1995)(en banc).  Compare Bernard v. Brown, 4 Vet. App. 
384 (1993).  To obtain further consideration of the matters 
on appeal before the Board, the veteran may file a claim 
supported by medical evidence connecting his noise exposure 
during service to his tinnitus.  


ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for hearing loss, 
and the appeal is denied.

The claim of entitlement to service connection for tinnitus 
is not well grounded, and the appeal is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

